Citation Nr: 1206344	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the appellant can be recognized as the Veteran's surviving spouse for the purposes of entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran reportedly served in the Army from March 1961 to May 1975.  The Veteran died in December 2002.  The appellant seeks recognition as his surviving spouse for the purpose of obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in September 2009.

The appellant was scheduled to testify at a Board videoconference hearing in January 2012, but she failed to report for this hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In general, under 38 C.F.R. § 3.50(a), a 'spouse' is defined as a person of the opposite sex whose marriage to the Veteran meets the requirements under 38 C.F.R. § 3.1(j).  Essentially, 38 C.F.R. § 3.1(j) simply requires a marriage that was valid under the laws of the place where the parties were living when they married.

Under 38 C.F.R. § 3.50(b), a 'surviving spouse' is defined as a person who was the spouse of the veteran at the time of the veteran's death, and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) has not remarried or has not, since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.

The provisions under 38 C.F.R. § 3.53 clarify that temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Additionally, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, then the continuity of cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53.

The appellant contends, as expressed in her March 2008 application for benefits and subsequent correspondence, that she meets all of the criteria to be considered the Veteran's surviving spouse.  Some details of her contentions are otherwise somewhat unclear.

Significant questions have been raised by review of the record in that the appellant's contentions and testimony conflict with the statements made by the Veteran during his lifetime.  In particular, although there is clear evidence that the Veteran and the appellant were married in California in March 1965, the Veteran indicated in multiple items submitted to VA that the marriage ended in divorce in Muskogee, Oklahoma, in either 1971 or 1972.  In correspondence received in June 1975, the Veteran indicated that his marriage to the appellant ended in divorce in September 1971.  In January 1979 correspondence, the Veteran indicated that his marriage to the appellant ended in divorce in February 1972.  The Veteran consistently identified the location of the reported divorce as Muskogee, Oklahoma.  The Board briefly notes that two subsequent marriages and divorces in Oklahoma are well documented in the claims-file, as well as a number of instances of the Veteran declaring himself as married to individuals other than the appellant and instances of the Veteran declaring himself as unmarried following the termination of all of his marriages.

There is otherwise no official documentation of the termination of the Veteran's marriage to the appellant currently in the claims-file.  The claims-file contains conflicting evidence on the question of whether the marriage was legally terminated.  For instance, the appellant has submitted a letter from an attorney who claims to have represented the Veteran (at an unspecified time and in an unspecified nature) and stating that the Veteran and the appellant were never divorced.  Yet the claims-file also contains the Veteran's death certificate showing that the Veteran's nephew reported the Veteran was not married and his status was 'divorced,' the claims-file contains multiple documented instances of the Veteran reporting that his marriage to the appellant terminated in divorce, and the claims-file includes official documentation of the Veteran's subsequent marriages to different wives.

The appellant argues that she and the Veteran never legally divorced, and thus his subsequent marriages may be legally void.  Before a fully informed consideration of the pertinent legal questions which may be at issue can commence, the Board believes that additional development is warranted on the question of whether there is any documentation of the Veteran's reported divorce from the appellant.  Under the circumstances, in which the Veteran specifically identified the location of his reported divorce terminating his marriage to the appellant, the Board finds that appropriate action should be taken to attempt to obtain documentation of the reported divorce from that location.

The Board also notes that on her March 2008 application for benefits, the appellant checked the box for "Yes" indicating that she did live continuously with the Veteran from the date of marriage to the date of his death.  Under the circumstances of this case, this information appears to require clarification to assist in reconciling or clarifying the appellant's apparent contentions with the documents in the claims-file concerning the Veteran's locations and marriages subsequent to the date of his documented time of marriage to the appellant.

Given the appellant's bare assertions and with the foregoing legal principles in mind, efforts should also be made to contact the appellant, provide her with appropriate VCAA notice including notice of what is necessary to establish surviving spouse status, and to request additional clarification and evidence as to when and where she lived with the Veteran from approximately 1972 until the time of his death.  All evidence received in this regard should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant with VCAA notice including notice of what is necessary to establish surviving spouse status.  The appellant should be advised to provide clarification and any additional evidence she has concerning when and where she contends that she and the Veteran lived together, particularly with regard to the periods from 1972 through the time of his death.

2.  The RO/AMC should contact the appropriate court in the county of Muskogee, Oklahoma, and request any records regarding a divorce of the Veteran and the appellant.  Document in the claims folder all attempts to obtain this information.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the RO/AMC should readjudicate the appellant's claim based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


